Title: To Thomas Jefferson from Bernard Peyton, 10 December 1825
From: Peyton, Bernard
To: Jefferson, Thomas


My Dear Sir,
Richd
10 Decemr 1825
You have no doubt heard before this of the failure of Samuel Williams of London, for an enormous amount; on references to my letter book, I find I remitted him a bill, of £112.10 Stirling, on the 9th: of August last, on your ℀, & really fear it has been swallowd up in the general vortex—if so, I shall sincerely regret it, & I mention it to you, hoping you may be apprised of other disposition being made of the amt before his failure, which took place on the 24 October.John Randolph was yesterday elected a Senator in Congress, to supply the vacancy of James Barbour—this appointment is evidence of the revolution eternally taking place in public sentiment, principles &C:—With great respect Dr SirYours very TrulyBernard Peyton